                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JAMES HOSKINS,

                          Plaintiff,
      v.                                             Case No. 20-cv-874-pp

MILWAUKEE COUNTY JAIL, et al.,

                        Defendants.
______________________________________________________________________________

 ORDER DISMISSING CASE WITHOUT PREJUDICE FOR FAILURE TO PAY
        FULL FILING FEE OR FILE MOTION TO PROCEED WITHOUT
                     PREPAYMENT OF THE FILING FEE
______________________________________________________________________________

      Plaintiff James Hoskins, representing himself, has filed numerous cases

in the Eastern District of Wisconsin. As this court explained when dismissing

one of them, the plaintiff knows the process prisoners must follow when filing

civil rights cases. See Hoskins v. House of Correction, Case No 20-cv-619, Dkt.

No. 18 at 1. Between April 2020 and August 2020, the plaintiff filed four civil

rights lawsuits under 42 U.S.C. §1983—Case Nos. 20-cv-619, 20-cv-851, 20-

cv-874 and 20-cv-1329. In each of them he asked to proceed without prepaying

the filing fee and each of them is missing information necessary to allow the

court to decide whether to do so. In each case, the court has given the plaintiff

the opportunity to provide the missing information.

      In this case, the plaintiff has not either paid the filing fee or filed a

motion seeking to proceed without paying that filing fee (accompanied by the

plaintiff’s certified six-month trust account statement). In a letter dated June 9,
                                          1




           Case 2:20-cv-00874-PP Filed 11/13/20 Page 1 of 4 Document 7
2020—the day the plaintiff filed the lawsuit—the clerk of court sent the plaintiff

a letter telling him that he must either pay the filing fee or file a motion to

proceed without prepaying it and warning him that if he did not do one of those

things within twenty-one days the court could dismiss the case. Dkt. No. 2. The

court did not receive either the filing fee or a motion to proceed without

prepaying it within the twenty-one-day period after June 9, 2020.

      On August 24, 2020—almost three months after the plaintiff filed his

complaint—the court issued an order explaining to the plaintiff that it could

not take any action in the case until it received either the filing fee or a request

to proceed without prepaying the fee. Dkt. No. 4 at 3. In the August 24, 2020

order, the court outlined the plaintiff’s incarceration history and decided that

because he had been released from custody, the court would give him one final

opportunity to either pay the filing fee or file a request to proceed without

prepaying it and giving him a deadline of September 18, 2020 by which to do

so. Id. at 4. Because the court did not have an address for the plaintiff, the

court sent the order to the plaintiff’s public defender in his criminal case.

      On August 28, 2020, the court received from the plaintiff a notice of

change of address, providing a new mailing address of 3283 N. 11th St.,

Milwaukee, WI 53206. Dkt. No. 5. Because the court couldn’t be sure that the

plaintiff had received a copy of the court’s August 24, 2020 order, on October

16, 2020, the court issued another order, enclosing the copy of the August 24,

2020 order and giving the plaintiff a deadline of November 6, 2020 to file a copy

                                          2




         Case 2:20-cv-00874-PP Filed 11/13/20 Page 2 of 4 Document 7
of his certified trust account statement covering the period from February 2020

through May 2020 or provide the court with a written explanation as to why he

could not do so. Dkt. No. 6. This order also was returned to the court as

undeliverable, and the plaintiff has not provided the court with an updated

address.

      Because the plaintiff has not complied with the court orders requiring

him to either pay the filing fee or file a request to proceed without doing so and

because it appears that he has not kept the court updated as to his current

address, the court will dismiss the case without prejudice. The state court

docket reflects the name of the plaintiff’s state public defender. The court will

send a copy of this order to that attorney, with a request that the attorney

forward the order to the plaintiff. Because the court is dismissing the case

without prejudice, the plaintiff either may file a new case (the court is enclosing

a copy of its form civil complaint for him to use if he chooses to go this route)

or ask the court to reopen the case once he has a stable address.

      If the plaintiff files a new case (and assuming he is out of custody when

he does so), he either must pay the $400 filing fee or file a motion asking to

proceed without prepaying the filing fee (the court is attaching the Non-

Prisoner Request to Proceed in District Court Without Prepaying the Filing Fee

form). If the plaintiff asks the court to reopen this case, he must provide the

court with a copy of his trust account statement from the House of Corrections

for the period from February 2020 to May 2020.

                                         3




           Case 2:20-cv-00874-PP Filed 11/13/20 Page 3 of 4 Document 7
      The court ORDERS that this case is DISMISSED WITHOUT PREJUDICE

for failure to pay the full filing fee or file a motion to proceed without prepaying

the filing fee along with a copy of a certified trust account as required by 28

U.S.C. §1915(a)(2).

      Dated in Milwaukee, Wisconsin this 13th day of November, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         4




         Case 2:20-cv-00874-PP Filed 11/13/20 Page 4 of 4 Document 7
